DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   GORDON ARNIE LAGERSTROM,
                           Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-353

                           [August 22, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; John S. Kastrenakes,
Judge; L.T. Case No. 50-2013-CF-003395-AXXX-MB.

  Dane K. Chase of Chase Law Florida, P.A., Saint Petersburg, for
appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J., CONNER and KUNTZ, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.